Citation Nr: 0605043	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  96-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a brain tumor.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a bilateral 
shoulder disability.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 23, 1979 to 
September 6, 1979.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from rating decisions 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in November 2005, the veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A copy of the transcript of that hearing is in the claims 
file.

In this decision, the Board grants reopening of the claim for 
service connection for bilateral pes planus, and the issues 
of entitlement to service connection for pes planus and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims concerning the low back, knees, 
shoulders, headaches, and brain tumor has been obtained or 
requested by the RO.

2.  The veteran's claim for service connection for bilateral 
pes planus was denied by the RO in an unappealed rating 
decision dated in September 1979.

3.  Evidence submitted since the September 1979 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for bilateral pes planus.

4.  A low back disability was not present in service, and is 
not shown to be related to service.

5.  A bilateral knee disability was not present in service, 
and is not shown to be related to service.

6.  A brain tumor was not present in service, and is not 
shown to be related to service.

7.  A disability manifested by headaches was not present in 
service, and is not shown to be related to service.

8.  A bilateral shoulder disability was not present in 
service, and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The September 1979 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976);  38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for bilateral 
pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

5.  A brain tumor was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

6.  A disability manifested by headaches was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

7.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

Entitlement to service connection for bilateral pes planus 
was denied in a rating decision dated in September 1979.  
Service connection was denied because the RO found that the 
veteran's pes planus has pre-existed service and had not been 
aggravated by service.  Decisions of the RO are final if not 
appealed.  38 U.S.C. § 4005(c) (1976);  38 C.F.R. §§ 3.104, 
19.118, 19.153 (1979); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); and may be 
reopened only by the submission of new and material evidence.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The appellant's application was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim of entitlement to service 
connection for bilateral pes planus was denied in September 
1979 which consists of VA treatment notes, private medical 
records, additional service medical records, and the 
veteran's testimony at his video conference hearing is new, 
in that it has not been previously considered.  It is also 
material.  When the September 1979 rating decision was 
issued, the RO did not have complete service medical records.  
The additional service medical records address treatment for 
pes planus, and therefore are relevant 


to the issue of aggravation.  In addition, the veteran 
testified that he had no problems with his feet prior to 
service.  This evidence also directly addresses the  reason 
for the prior denial, and for purposes of reopening, must be 
considered credible.  Justus v. Principi, 3 Vet. App. 510, 
513 (1991).  The new evidence submitted does  suggest that 
the veteran's pes planus was either caused by or aggravated 
by service.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for bilateral pes planus.

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The service medical records are negative for any diagnosis of 
a low back disability, bilateral knee disability, a brain 
tumor, headaches, or a bilateral shoulder disability.  During 
the veteran's seven weeks of service there are no treatment 
notes showing 


any treatment for any of those disabilities or any similar 
disability.  The report of the physical evaluation board in 
August 1979 does not mention any back, knee, or shoulder 
disability, or any brain tumor or headaches.  

Private treatment records and VA treatment records do show 
treatment for the low back, knees, shoulders, a brain tumor 
and headaches, but there is no indication that these 
disabiities are related to service.  In fact the evidence for 
the low back and bilateral knee disabilities suggests that 
they are related to a car accident in 1993.  The veteran 
filed for Social Security benefits, citing a 1993 car 
accident as the cause of his back and knee injuries, and the 
VA and private treatment records also indicate that same 
etiology.  A private treatment note dated in May 1988 
indicates that the veteran's left knee pain is related to an 
injury suffered on May 5, 1988.  The examiner notes that 
there was no chronic medical or surgical problems noted at 
the time, which again suggests that the veteran's knee 
disability is not related to service.  A December 29, 1983 VA 
treatment note shows that the veteran fell off a ladder and 
injured his left shoulder, and a treatment note from Atlanta 
Medical Center, dated in January 2000 indicates that the 
veteran fell off a ladder in approximately 1997 and injured 
his left shoulder.  There is no medical evidence in the 
record that links the veteran's low back, bilateral knee, or 
bilateral shoulder disabilities to service.  With respect to 
a claimed brain tumor and headaches, there is also no 
evidence suggesting a link to service, and no service medical 
records showing an inservice disability.  The veteran has 
testified that he believes his disabilities are related to 
service.

Based on the above, the Board finds that entitlement to 
service connection for a low back disability, a bilateral 
knee disability, a brain tumor,  headaches, and a bilateral 
shoulder disability is not warranted.  Although there is 
certainly no question that the veteran currently suffers from 
current disabilities, there is no medical evidence of similar 
disabilities in service, and no medical evidence or opinion 
suggesting a link to service.  In fact, the medical evidence 
suggests post-service etiologies for the low back, bilateral 
knee, and bilateral shoulder disabilities.  The Board 
acknowledges the veteran's belief that his disabilities are 
related to service, but as a layperson, the 


veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that service connection 
for a low back disability, a bilateral knee disability, a 
brain tumor, headaches, and a bilateral shoulder disability 
is not warranted.  The preponderance of the evidence is 
against the veteran's claims and service connection these 
disabilities is denied.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  As the preponderance of the 
evidence is against the claims for service connection, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

The Board notes that a brain tumor can be presumed to be 
service connected if it is manifested to a compensable 
degrees within one year of service.  38 C.F.R. § 3.307, 3.309 
(2005).  However, the presumptions concerning chronic disease 
are only applicable when the veteran had 90 days or more of 
service.  In this the veteran did not have 90 days of service 
and therefore a brain tumor cannot be presumed to be service 
connected.  38 C.F.R. §§ 3.307, 3.309 (2005).

III VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 


provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
October 2002 that told him what was necessary for his claims 
to be granted.  In addition, by virtue of the rating decision 
on appeal, the statements of the case (SOCs) and the 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claims were being 
denied and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letter notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the October 2002 letter asked the veteran to let the RO know 
if there was any other evidence he wanted the RO to obtain.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content 


requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and social security records.  The 
veteran testified at a personal hearing.  The veteran has not 
indicated that there is any additional evidence available to 
help support his claim.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims for service connection for a 
low back disability, a bilateral knee disability, a brain 
tumor, headaches, or a bilateral shoulder disability because 
there is no evidence of pertinent disability in service or 
for years following service.  The veteran has been diagnosed 
with these disabilities but there is no evidence that the 
veteran suffered from these disabilities while in service.  
The veteran's service medical records are silent with respect 
to these disabilities, and the report of the Physical 
Evaluation Board in August 1979 does not indicate that any of 
these disabilities was present.  Thus, while there is 
evidence of current treatment for the back, knees, brain 
tumor, headaches, and shoulders, there is no true indication 
that pertinent disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of consistent findings in service, and 
the lack of any record of treatment for this disability for 
many years after service, any opinion relating these 
disabilities to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for pes planus, 
and to that extent, the claim to reopen is granted.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a brain tumor is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.


REMAND

The veteran's service medical records show treatment for pes 
planus and foot pain.  The veteran entered service on July 
23, 1979 and was discharged on September 6, 1979.  The 
veteran's service entrance examination was normal with 
respect to the feet, and the service medical records show 
that the first complaints of foot pain were noted on August 
8, 1979.  The report of the physical evaluation board 
indicated that the veteran's pes planus pre-existed service, 
despite no notion to that effect on the entrance examination.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

The Board must note that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) provided that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provided 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of pre 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1) (2005)

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a VA General Counsel opinion, VAOGCPREC 3-2003, insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
According to VAOGCPREC 3-2003, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).

In deciding a claim based on aggravation, it is emphasized 
that a determination must be made as to whether the evidence 
clearly and unmistakably shows the condition was not 
aggravated during service.

The veteran should also be afforded a VA examination to 
determine the etiology of his bilateral pes planus.  The 
examiner is requested to offer an opinion as to whether or 
not this condition pre-existed service.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

The veteran's claim for TDIU is impacted by the outcome of 
his claim for service connection for bilateral pes planus, 
and therefore the TDIU claim is inextricably intertwined with 
the service connection claims.  The Court has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the TDIU claim is "inextricably intertwined" 
with the service connection claim, the TDIU claim must also 
be remanded to the RO in accordance with the holding in 
Harris, supra.

Because an examination and opinion is warranted, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his bilateral pes 
planus.  The claims folder should be 
provided to the examiner.  The examiner 
should review the claims folder, 
including the service entrance 
examination and the service medical 
records showing complaints of bilateral 
foot pain two weeks after entry to 
service.  The examiner is requested to 
offer an opinion as to whether the 
veteran's bilateral pes planus clearly 
and unmistakably pre-existed service.  If 
the pes planus pre-existed service, then 
the examiner is requested to offer an 
opinion as to whether clear and 
unmistakable evidence establishes that 
the veteran's pes planus was not 
aggravated by service.  The examiner is 
requested to offer a complete rationale 
for any opinion provided.

2.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence and reviewing the 
inextricably intertwined TDIU claim.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


